— Judgment, Supreme Court, New York County (Rose Rubin, J.), rendered February 24, 1989, convicting defendant, after a jury trial, of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of 18 years to life, 5 to 15 years, and 2Vi to 7 years, respectively, unanimously affirmed.
Defendant argues on appeal that he was denied a fair trial as a result of prosecutorial misconduct. We find the challenged summation comments for the most part to be fair response to defense counsel’s summation and those that were *565improper were immediately stricken by the court with appropriate curative instructions (People v Marks, 6 NY2d 67, 77, cert denied 362 US 912). Further, we note the overwhelming evidence of defendant’s guilt of premeditated murder rendered any such improper comments harmless beyond a reasonable doubt and find no abuse of discretion in the sentence imposed. The arguments raised in defendant’s supplemental brief are either unpreserved for appellate review (CPL 470.05 [2]) or without merit. Concur — Carro, J. P., Milonas, Ellerin and Asch, JJ.